Title: From Benjamin Franklin to Joseph Banks, 30 November 1783
From: Franklin, Benjamin
To: Banks, Joseph


          
            Dear Sir,
            Passy, Nov. 30. 1783—
          
          I did myself the honour of writing to you the Beginning of last Week, and I sent you by the Courier, M. Faujas’s Book upon the Balloons, which I hope you have receiv’d. I did hope to have given you to day an Account of Mr Charles’s grand Balloon, which was to have gone up yesterday; but the filling it with inflammable Air having taken more time than had been calculated, it is deferr’d till to-morrow. I send you herewith a Paper in which you will see what was propos’d by Messrs. Robert who constructed the Machine; and some other Papers relative to the same Subject, the last of which is curious, as containing the Journal of the first Aerial Voyage perform’d by Men.— I purpose being present to-morrow at the Experiment, and shall give you an Acct of it by the Wednesday’s Post. With sincere & great Esteem, I have the honour to be, Sir, Your most obedt humble Servt.
          
            B Franklin
            Sir Jos. Banks Bart.
          
        